Citation Nr: 9921129	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-32 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to February 
1944.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the RO that 
denied a claim of entitlement to an evaluation in excess of 50 
percent for service-connected anxiety disorder.  In December 
1997, the Board remanded the appeal for additional development.  

The Board notes that, in January 1999, the RO granted an 
increased (70 percent) evaluation for the service-connected 
anxiety disorder.  Where there has been no clearly expressed 
intent by the veteran to limit the appeal to a specified 
disability rating, the United States Court of Appeals for 
Veterans Claims (Court) has held that the RO and the Board are 
required to consider all available ratings.  AB v. Brown, 6 
Vet.App. 35 (1993).  Accordingly, the increased rating issue 
remains in appellate status.  


FINDINGS OF FACT

Symptoms due to the veteran's service-connected anxiety disorder 
result in no more than severe occupational and social impairment; 
they cause deficiencies in most areas of occupational and social 
life, but not total impairment.  


CONCLUSION OF LAW

An evaluation in excess of 70 percent for service-connected 
anxiety disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9400 (1998); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent evidence of record includes both private and VA 
medical (psychiatric) evidence.  Private psychological evaluation 
reports of R. E. Sams, M.D., Worthington Center for Psychiatric 
Associates, dated from January 1994 to April 1996, show 
occasional psychological assessment and evaluation for symptoms 
of various disorders.  The veteran is also shown to have 
participated in the Crisis Stabilization Geriatric Program at 
Worthington Center prior to placement in a nursing home in 1998.  
Reports of assessments in January and February 1994 show 
diagnoses of generalized anxiety disorder, agoraphobia, panic 
disorder, organic brain syndrome, and Parkinsonism.  The veteran 
was thought to be 100 percent disabled as a result of the 
combined symptoms of all of these disorders.  On examination, the 
veteran was found to be a bit suspicious, but his thinking did 
not seem excessively persecutory or delusional; there was no 
evidence of hallucinatory behavior; he was oriented to person, 
place and time, but his case history suggested past periods of 
disorientation.  Recent and remote memory were poor.  Insight 
into the nature of his difficulties was somewhat superficial.  
Psychological testing was suggestive of severe perceptional-motor 
coordination problems, and this, considered with other test 
results, was thought to indicate neurological involvement.  
Personality testing suggested that the veteran was a very anxious 
individual, although not psychotic.  No suggestion of serious 
depression was noted.  Intelligence testing revealed low-
borderline to high-mild mental retardation.  

Private treatment records for 1994 and 1995 show care for a head 
injury in December 1994, as well as other treatment for multiple 
physical complaints and disorders not pertinent to the claim on 
appeal.  

Records from the Crisis Stabilization Geriatric Program, dated 
from January to March 1995, show hospitalization and treatment 
for anxiety and depression.  The veteran expressed fear of 
falling down without assistance, feelings of sadness and 
hopelessness, and a decreased appetite.  On mental status 
examination, the veteran appeared disheveled; he was not oriented 
for place; memory for recent events was severely impaired; his 
speech was characterized by loosening of associations, and was 
tangential; thought processes had a degree of conceptual 
disorganization.  Regarding his perception, hallucinations and 
delusions were denied and were not evidenced; there was an 
absence of suspiciousness and the veteran evidenced no difficulty 
establishing emotional rapport; mood was fearful and anxious, and 
the veteran's affect was flat, with tone and content indicative 
of a negligible degree of anger and resentment.  The veteran 
denied any suicidal or homicidal ideation.  A Global Assessment 
of Functioning (GAF) score of 45 was entered, with a notation 
that 50 had been the highest GAF over the previous year. 

VA Fiduciary and Field Examination reports, dated in July 1995 
and August 1996, show that the veteran was ambulatory within the 
home with the aid of a walker, although not able to walk any 
distance.  It was noted that he rarely left the home.  (A 
neighbor was hired to provide daily in-home care, including light 
housekeeping, fixing meals (breakfast and dinner), and assuring 
that the veteran took his medications.  The veteran's daughter 
visited regularly, also on a daily basis, and took care of his 
shopping and laundry.)  The veteran answered all questions 
appropriately, although he appeared somewhat confused regarding 
the dates and sequences of events.  On evaluation in August 1996, 
he expressed additional worry about flood water getting into his 
home.  He was thought to have sufficient assistance and 
supervision to continue receiving his VA funds under a supervised 
direct payment program, at least for the immediate future.  It 
was noted that he spent most of his time at home; he reported 
that he is too nervous to leave home, even to attend church 
services next door.  Some gradual deterioration in his condition 
was noted on evaluation in August 1996, although it was again 
recommended that he continue to receive his own benefits under 
VA's supervised direct payment program.  

On VA examination in April 1996, the veteran was emotional, 
tearful, and nervous most of the time during the interview.  He 
knew the month when he entered military service, but not the 
year; he did not remember how far he went in school; his speech 
was rather rambling and tangential, sometimes hard to understand; 
his affect was labile and tearful at times; he was generally 
nervous during the interview.  His memory was rather poor; he was 
disoriented to time, place, and person, and his memory for recent 
events was markedly impaired.  He did not manifest any 
hallucinations or delusional experiences, and he had some insight 
into his condition.  Judgment was rather poor.  He was not 
psychotic.  The diagnoses were generalized anxiety disorder, and 
mild dementia.  The examiner's opinion was that the veteran was 
so socially and industrially impaired as a result of all of these 
disorders as to be totally unemployable.  His nervous condition 
was specifically found to be severe.  

An April 1996 statement by Dr. Sams indicates that the veteran's 
ability to give an accurate personal/medical history was poor, 
and that his condition had remained unchanged for many years.  

A January 1997 hand-written statement by J. Patel, M.D., 
indicates that the veteran's employability had been jeopardized 
by the severity of a service-connected mental disorder, and that 
this disorder should be rated at 100 percent.  

Pursuant to the Board's Remand in December 1997, the veteran was 
afforded a VA mental disorders examination in August 1998.  At 
that time, the veteran presented in a wheelchair, apparently due 
to an inability to walk.  He appeared preoccupied with his 
financial status.  He had been living in a nursing home for the 
past year.  It was noted that he was last seen for multiple 
physical disorders not pertinent to the claim on appeal.  The 
veteran was cooperative and responsive.  His speech was coherent, 
but at times just mumbled, with an inability to clarify when 
asked to do so.  The veteran was disoriented to date, although he 
knew the month.  As for place, he knew he was at a VA medical 
center, and that it was located in Clarksburg, West Virginia.  
The veteran denied suicidal or homicidal ideation, or auditory or 
visual hallucinations.  He made good eye contact with the 
interviewer.  The veteran expressed fear of being with people, 
afraid that someone might hurt him, but he also indicated that he 
needed somebody to talk to so that he would not be worrying all 
the time.  The examiner noted that the veteran was unable to give 
his military information and training due to his age and organic 
brain syndrome.  The veteran reported depression and that he was 
worried about what was going to happen to him because of his 
financial difficulties.  No delusions were elicited.  He was able 
to identify two objects out of three; he was not able to 
recollect three words when told to remember them, and he was not 
able to complete serial threes testing correctly.  He was not 
able to spell words.  Judgment was impaired, and the veteran was 
thought to have no capacity to handle his financial affairs.  The 
impression was generalized anxiety disorder, history of vascular 
dementia (cerebral vascular accident), possible mild mental 
retardation based on testing, and history of cerebral vascular 
accident.  Severe psychosocial and environmental problems were 
noted, due to both anxiety neurosis and an old cerebral vascular 
accident.  A GAF score of 35 was provided.  The examiner noted 
that this score was given because there was impairment on reality 
testing or communications secondary to dementia.  There was also 
serious impairment in social and occupational functioning, and 
serious impairment in judgment.  

On a supplemental VA examination in December 1998, the veteran 
was found to be demented, with a moderate level of dementia 
demonstrated on testing.  On examination, the veteran 
demonstrated some apraxia.  He had some spatial disorientation 
upon ambulation, and some spotty difficulty with distant and 
recent memories.  The veteran focused on anxiety symptoms, with 
reactions revealing some element of a pseudobulbar palsy or 
Parkinsonism, which reduced his ability to react emotionally.  
The veteran also focused a great deal on somatic complaints.  
Diagnostic impressions were multi-infarct dementia, generalized 
anxiety disorder, somatization reaction by history, major 
depressive disorder by history, alcohol abuse in remission, and 
probable cluster C personality disorder.  Developmental traumas 
were severe, apparently deteriorating during military service.  
He was thought to not be doing well due to cognitive deficiency 
and problems.  A GAF score of 25 was provided.  The examiner 
opined that, under the old rating criteria, he would rate the 
veteran's service-connected disability as 70 percent disabling, 
as the veteran had been unable to obtain or retain employment, 
and that the relationships that he had were very dependent, and 
not related to much significant productivity or interaction on 
his part.  Under the new rating criteria, the examiner opined 
that the veteran's service-connected disability would be rated as 
70 percent disabling because his anxiety had been overwhelming to 
the point where he had not been able to maintain relationships, 
or sustain employment.  The VA examiner concluded with the 
notation that the dementia was a "new problem" which would 
cause even more problems with his social functioning, and also 
cause him to be disabled from work.  

Analysis 

Disability evaluations are determined by the application of a 
schedule for ratings of disabilities which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The VA's Schedule for Rating Disabilities, at 38 C.F.R. 
Part 4, identifies separate diagnostic codes for various 
disabilities.  The governing regulations provide that the higher 
of any two evaluations will be assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Impairment of social adaptability, in itself, the history and 
complaints provided by the veteran, or the categorization of the 
severity of impairment by a psychiatric examiner or treating 
physician is not determinative.  38 C.F.R. §§ 4.126, 4.129 and 
4.130 (and former § 4.132).  It must be shown that industrial 
impairment is the result of actual manifestation of the service-
connected psychiatric disorder.  

The veteran's service-connected anxiety disorder was formerly 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  
However, 38 C.F.R. § 4.132 was changed, effective November 7, 
1996.  New provisions for rating were set forth at 38 C.F.R. 
§ 4.130 (1998).  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  Consequently, the Board considers both 
the former rating criteria, at 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996), and the revised criteria, at 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1998).  Similar consideration was completed 
at the RO.  See January 1999 supplemental statement of the case 
(SSOC).  

Under the old rating criteria, a 70 percent evaluation was 
assigned for "severe" impairment in the ability to establish 
and maintain effective or favorable relationships with people; 
with psychoneurotic symptoms of such severity and persistence 
that there is "severe" impairment in the ability to obtain or 
retain employment.  § 4.132.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9400, a 100 percent 
schedular evaluation for service-connected anxiety disorder was 
reserved for situations demonstrating that attitudes of all 
contacts, except the most intimate, are so adversely affected as 
to result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  

Under the new criteria, a 70 percent evaluation is assigned for 
anxiety disorder if shown to include: occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  § 4.130.

A 100 percent schedular evaluation is presently assigned upon the 
showing of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The evidence of record demonstrates that the symptoms of the 
veteran's service-connected anxiety disorder-separate and apart 
from symptoms of non-service-connected psychosis with organic 
brain syndrome, and vascular dementia, result in no more than 
severe occupational and social impairment.  Specifically, while 
the veteran is shown on most recent VA examination to now be 
moderately demented, with an inability to obtain or retain 
employment and limited ability to maintain only rather dependent 
relationships, the examiner found these problems to be a result of 
both service-connected and non-service-connected psychiatric 
disabilities, and not due solely to service-connected disability 
alone.  On VA examination in December 1998, it was opined that the 
veteran's (vascular) dementia was a new problem independent of the 
anxiety disorder.  The examiner gave the specific opinion that 
symptoms of service-connected anxiety disorder warranted no more 
than a 70 percent evaluation under either the old or the new 
criteria.  

The Board finds that the December 1998 VA medical statement is a 
de facto finding that the veteran's anxiety symptoms, as 
distinguished from other symptoms, are disabling to a degree 
contemplated by a 70 percent evaluation, but no more.  The Board 
emphasizes, however, that such an assessment is not alone 
dispositive of the question of the severity of the veteran's 
anxiety.  It is the totality of the evidence of record which 
demonstrates impairment contemplated by a 70 percent evaluation, 
but no greater, on account of service-connected anxiety.  In this 
regard, the Board notes that the December 1998 VA medical opinion 
is consistent with the history of the case, as documented in the 
veteran's claims file, which was reviewed by the VA examiners.  
The veteran suffers from other psychiatric disorders which have 
been determined not to be service connected, including psychosis 
with organic brain syndrome, Parkinson's disease, and dementia due 
to alcoholism.  As regards the history of the case, and prior to 
the veteran becoming demented, service-connected anxiety was not 
shown to have required routine psychiatric therapy and treatment; 
indeed, only occasional treatment was received.  

The December 1998 VA medical opinion is supported, not only by 
the general history of the case, but by the several VA and non-VA 
medical statements and evaluation reports of Dr. Sams, of the 
Worthington Center, and the finding noted on field examinations.  
In an April 1996 statement, Dr. Sams noted that the veteran's 
general condition had remained unchanged for many years, but that 
he was just recently developing some organic brain syndrome and 
Parkinsonism.  As recently as 1995 and 1996, on field 
examinations, the veteran was thought to have the capacity to 
continue, albeit with assistance, to live alone.  While he was 
then in a nursing home, non-service-connected dementia appeared 
to have been the primary precipitator for this.  

The Board notes that the January 1997, one-page, hand-written 
statement by Dr. Patel indicates that the veteran was 
unemployable as a result of "his mental disorder resulting from 
service-connected disability," and that his "service-connected 
disability" should be rated as 100 percent.  The bases of this 
statement, both factual and medical, are not identified.  Dr. 
Patel's statements appear more likely than not to be based on 
medical history which is contradicted by the remaining evidence 
of record-specifically, his apparent assumption was that all of 
the veteran's mental disorders were service connected, or that 
the veteran was suffering from the same disorders for which he 
was discharged from service many years ago.  This is not 
accurate.  He now has additionally disabilities as noted above 
that were not noted years ago.  Given the above, the Board gives 
less weight to this medical statement.  Greater weight is given 
to the December 1998 VA medical opinion which is supported by the 
veteran's documented clinical history.  See LeShore v. Brown, 8 
Vet App 406 (1995); See also, Cahall v. Brown, 7 Vet.App. 232 
(1994); Elkins v. Brown, 5 Vet.App. 474 (1993). 

VA examiners have determined, after reviewing the claims file and 
documented clinical history, that the veteran's anxiety results 
in less than total social and industrial impairment.  While he is 
now totally impaired as a result of non-service-connected 
vascular dementia, for the reasons noted above, no more than 
severe impairment is shown due to service-connected disability, 
as contemplated by a 70 percent evaluation under both the old and 
new rating criteria.  Moreover, this level of impairment does not 
more nearly approximate a 100 percent evaluation so as to warrant 
such a rating by application of 38 C.F.R. § 4.7.  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for rating in 
excess of a 70 percent under either the old or new criteria.  As 
such, the reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) 
is not for application in the instant case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An evaluation in excess of 70 percent for service-connected 
anxiety disorder is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

